UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1753


BOBBY EUGENE RODDY,

                Petitioner - Appellant,

          v.

MARVIN C. PLUMLEY, Warden, Huttonsville Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:13-cv-31233)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Eugene Roddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bobby Eugene Roddy appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his mandamus petition.              We have reviewed the record

and find no reversible error.          Accordingly, we affirm the appeal

for the reasons stated by the district court.                Roddy v. Plumley,

No. 2:13-cv-31233 (S.D.W. Va. June 27, 2014).                We dispense with

oral   argument   because      the    facts   and   legal     contentions    are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2